MEMORANDUM DECISION
ON REHEARING
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                         Jul 12 2017, 8:27 am
court except for the purpose of
                                                                       CLERK
establishing the defense of res judicata,                          Indiana Supreme Court
                                                                      Court of Appeals
collateral estoppel, or the law of the case.                            and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Jeffery A. Earl                                           Karen Celestino-Horseman
Danville, Indiana                                         Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

In re Adoption of C.H. and H.H.,                          July 12, 2017

S.S.,                                                     Court of Appeals Case No.
                                                          32A01-1607-AD-1599
Appellant,
                                                          Appeal from the Hendricks
        v.                                                Superior Court
                                                          The Honorable Robert W. Freese,
J.N. and Z.N.,                                            Judge
                                                          Trial Court Cause No.
Appellees-Interveners
                                                          32D01-1512-AD-32



Baker, Judge.




Court of Appeals of Indiana | Mem. Dec. on Rehearing 32A01-1607-AD-1599 | July 12, 2017    Page 1 of 3
[1]   Mother has filed a petition for rehearing, which we grant for the limited

      purpose of addressing the issues she raises. First, Mother notes that we made

      an inadvertent error in footnote one, in which we stated that her other children

      had been adopted with Mother’s consent. We hereby correct that inadvertent

      error by clarifying that her other children are in the process of being adopted

      with Mother’s consent. This fact did not affect our decision.


[2]   Second, Mother argues that she did not admit that she is unable to care for or

      provide for her children. The record reveals that she testified that she would

      love to have them home but could not provide for them sufficiently so believed

      they should be adopted by her sister, Tr. Vol. I p. 129; that she would be unable

      to provide her children with clothes, school supplies, or anything beyond “a

      roof over their head and food in their mouth,” id. at 129, 131; that she never

      made any payments toward her child support obligation, Tr. Vol. II p. 97; that

      she allegedly cannot work but does not receive disability payments, id.; and that

      she could not afford to pay any money for her children “because I had to keep a

      roof over my head,” id. at 100. She directs our attention to other evidence in

      the record in support of her claims, but this amounts to a request that we

      reweigh evidence, which we decline to do.


[3]   Third, Mother argues that she did not admit to untreated mental health

      disorders. The record belies this claim. She admitted that in 2007, she quit

      taking medications; that in 2012, “I decided then I was not going to take any

      more pills unless I absolutely had to so I have used marijuana to cope with my

      bi-polar and my anxiety and my depression,” Tr. Vol. II p. 13; that she uses

      Court of Appeals of Indiana | Mem. Dec. on Rehearing 32A01-1607-AD-1599 | July 12, 2017   Page 2 of 3
      marijuana to cope with her mental health disorders (“I refer to my marijuana as

      my medication for my bi-polar and my anxiety,” id. at 105); that she does not

      like the way she feels on medication; and that at the time of the hearing, she

      was doing “[t]he best I can” to keep her emotions under control without

      medication. Id. She directs our attention to other evidence in the record, but

      this amounts to a request that we reweigh evidence, which we decline to do.


[4]   Our original decision stands, and in all other respects, we deny Mother’s

      petition for rehearing.


      Robb, J., and Barnes, J., concur.




      Court of Appeals of Indiana | Mem. Dec. on Rehearing 32A01-1607-AD-1599 | July 12, 2017   Page 3 of 3